Citation Nr: 1313081	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from November 1964 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim for service connection for PTSD is recharacterized to more accurately reflect that the Veteran seeks service connection for any diagnosed psychiatric disorder related to his service, however characterized.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
In a November 2009 statement, the Veteran requested a Travel Board hearing.  The requested hearing was scheduled for December 2010.  The scheduled hearing was postponed.  The Board sent the Veteran a January 2013 letter to ask the Veteran whether he wished to reschedule the hearing.  The Veteran was notified that, if he did not respond within 30 days, the request for a Travel Board hearing would be considered withdrawn.  More than 60 days has elapsed since the letter was issued.  The Veteran's request for a hearing is considered withdrawn.  


FINDINGS OF FACT

1.  The Veteran's lay statements are the only evidence of record which links a claimed an acquired psychiatric disorder, to include depression or PTSD, to his service.

2.  The record demonstrates that the Veteran statements for purposes of this claim linking an incident in service to a current mental health disorder are not credible.  

3.  The Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable, and his reported functional loss does not present an exceptional disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met, nor may service connection for a psychosis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 4.125 (2012).

2.  The criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims for service connection and for an increased (compensable) rating on the merits, the Board will review whether VA has met its duties or notify and assist the Veteran.

Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran seeks an increase in rating for hearing loss.  The Veteran was notified, by a letter issued in May 2008, of the criteria for substantiating his claim and the criteria for assigning an evaluation and an effective date, if an increase were granted.  The letter addressed each element of notice that the VCAA requires.  In June 2008, the notice letter was reissued to recognize that the Veteran's representative had changed.  The letter again included each element of notice that the VCAA requires.

As to the claim for service connection for a psychiatric disorder, the Veteran was advised in a January 2007 letter of the criteria for service connection for PTSD, was provided with specific forms for providing information to substantiate PTSD claims, and was advised of the criteria governing assignment of a disability rating and an effective date for the award of benefits if service connection were awarded.  The Veteran was provided additional information about substantiation of his claim for PTSD in May 2007 and in September 2008.  Those letters, in volume 3 of the claims files, and the additional communications provided in volumes 4 and 5 of the claims files, have provided the Veteran with all required information for adequate notice.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records; the Veteran's service treatment records are associated with the claims files in this case.  Pertinent VA treatment records have been obtained.  VA examination was conducted in 2008.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No outstanding evidence has been identified that has not otherwise been obtained and associated with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met, as to the claim for an increased evaluation.  38 C.F.R. § 3.159(c)(4). 

The Veteran identified a "friendly fire" incident as the stressor which caused PTSD.  VA notified the Veteran that is was unable to confirm the stressor.  The Veteran thereafter identified several locations for which he believed corroboration could be obtained.  The Veteran contacted some sources, including the National Archives and Records Administration, College Park, Maryland.  The responses to the Veteran confirmed the information relayed to the Veteran by VA, that no records related to the friendly fire incident described by the Veteran could be located.  

In March 2009, the Veteran requested that the US Army Records Managment and Declassification Agency, Department of the Army, be contacted and that Military Research Associated be contacted.  However, Military Research Associates, a for-profit entity, could not provide records without a fee, and suggested that VA contact the National Archives.  That agency had previously provided a response indicating that no records verifying the incident could be located.  In July 2009, the Records Managment and Declassification Agency responded that it was unable to locate records, and referred the RO to the Federal Records Center in Suitland, Maryland.  However, that request was answered by National Archives and Records Administration, College Park, Maryland, which reiterated that it had no records pertaining to the incident the Veteran had provided information about, and that, if records were available, those records would be held by the US Army, Records Managment and Declassification Agency.  The Board finds that VA has met its duty to assist the Veteran with regard to this stressor.  Indeed, it is the Board's view that any further attempts to corroborate the claimed stressor would be futile.

In a November 2009 statement, the Veteran requested a Travel Board hearing.  The requested hearing was scheduled for December 2010.  The Board's electronic docketing system shows that the Veteran's scheduled hearing was "postponed."  There is no document in the claims files or in the docketing system or the electronic (virtual) file for the Veteran which reflects why the hearing was "postponed," such as whether that was by the Veteran's request or for some other reason.  The Board sent the Veteran a January 2013 letter to ask the Veteran whether he wished to reschedule the hearing, since there is no indication in the claims file of the reasons for postponement.  The Veteran was notified that, if he did not respond within 30 days, the request for a Travel Board hearing would be considered withdrawn.  More than 60 days has elapsed since the letter was issued.  The Veteran's request for a hearing is considered withdrawn.  

In regard to the Veteran's claim for service connection for an acquired psychiatric disorder, no VA examination was conducted.  Under 38 U.S.C.A. § 5103A(d)(2) , VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because the Veteran's service treatment records are entirely negative for any indication of a psychiatric disorder, and post-service clinical records are entirely negative for any indication that a psychiatric disorder may be associated with his service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  

There is no question that the Veteran currently has major depressive disorder and a delusional disorder, but there is no indication in the record of a causal connection between his diagnoses and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  In particular, there is no indication that the Veteran has reported an incident in service to any treating provider.  If the Veteran were to be afforded specific examination directing a provider to consider whether the incident reported to the RO by the Veteran were the cause of a current psychiatric disorder, the Board could still reject the opinion based on credibility considerations discussed below.  Accordingly, it is not necessary to obtain medical examinations or medical opinions in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

In view of the above, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claims for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In a recent decision, the Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.303 provides two ways to establish service connection.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The criteria for connection under § 3.303(a) are satisfied, according to the Federal Circuit, when a three-element test is met.  The evidence must establish (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

The second way to establish service connection is set forth in § 3.303(b).  The Federal Circuit found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

In addition, subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id.  

Under 38 U.S.C.A. § 1101, a psychosis is defined as a chronic disease.  Certain chronic disease, to include a psychosis, may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in-service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

Claim for service connection for an acquired psychiatric disorder

The Veteran's service treatment records disclose no complaints or treatment related to a psychiatric disorder.  No psychiatric disorder was noted at the time of the Veteran's 1966 service separation examination.  The Veteran sought pension benefits in 1986, when he became unable to work following a motor vehicle accident.  The Veteran did not report treatment for a psychiatric disorder.  VA examination, limited to orthopedic examination, did not reveal any mental health disorder or symptom.  

In 1998, the Veteran again sought nonservice-connected pension benefits.  The claim was denied.  The medical evidence disclosed treatment of joint pain, including right wrist pain related to an injury sustained in a post-service motor vehicle accede in 1986.  

In early February 2001, the Veteran underwent repair of an aneurysm of the ascending aortic artery, reimplantations of the coronary arteries, and replacement of an aortic valve, following a two-month period of reports of chest pain, onset of tingling and numbness in the left arm and hand, and extensive cardiovascular evaluation.  More than 100 pages of VA inpatient and outpatient treatment notes dated from December 2000 through May 2001 disclose that the Veteran reported that he had no history of any psychiatric disorder or depression.  Beginning in January 2001, he reported anxiety about his medical condition during evaluation in preparation for the Veteran's cardiac surgery.  May 2001 VA examination, which was limited to cardiovascular examination, disclosed no diagnosis or treatment of a psychiatric disorder. 

In May 2001, the Social Security Administration (SSA) determined that the Veteran was eligible for disability benefits.  The SSA records underlying this decision were obtained by VA in 2010.  The SSA records disclose that the benefits were granted based on the Veteran's cardiovascular disorders, and no other diagnosis was noted.  The records associated with the SSA file disclose no medical diagnosis of any psychiatric disorder. 

In December 2002, the Veteran's daughter reported a belief that her father, who lived alone, was depressed.  However, on clinical screening in January 2003, the Veteran denied being depressed or having feelings of depression.

In March 2006, the Veteran was referred for mental health evaluation by his private provider, because the Veteran had written a letter to the hospital stating that the hospital no longer needed to keep his records, because the world would be a better place without him.  The Veteran reported that he was embarrassed to say that he sometimes became depressed.  

In January 2007, the Veteran contacted VA to submit a claim for service connection for PTSD.  He reported that he was caught in a friendly fire bombardment while in Korea.  He sent a list of individuals who witnessed the incident.  VA notified the Veteran that VA was unable to contact the witnesses individually.  VA was unable to corroborate the occurrence of the incident.  See July 2008 Formal finding.  The Veteran submitted a buddy statement from a fellow former servicemember who reported that he remembered a "friendly fire" incident.  Because the Veteran has submitted a statement from a fellow servicemember, the Board assumes the credibility of the statement that the "friendly fire" incident occurred.  

Thereafter, the Veteran submitted requests searched for records to verify this incident to several agencies, and VA also requested additional searched.  However, no records were located.  In an October 2009 statement, the Veteran reported that the incident must have occurred, because he kept having nightmares about it.  

VA outpatient treatment records dated in 2007 reflect that the Veteran attended group therapy for mental health treatment at times.  Records dated in 2006 though 2008 reflect that the Veteran took medications for depression intermittently.  In 2009, the Veteran expressed a desire to donate a kidney, to return to work, to obtain a commercial driver's license, and to cancel his VA and SSA benefits.  The provider added a possible diagnosis of psychosis, rule out delusional disorder.  A diagnosis of delusional disorder continued to be assigned at the time of the most recent VA outpatient treatment records associated with the claims files.

None of the treating providers assigned a diagnosis of PTSD.  More significantly, no provider who treated the Veteran prior to the Veteran's October 2009 statement made a notation that the Veteran reported that he had nightmares, or that he thought about his service in Korea.  There is no notation that the Veteran described a "friendly fire" incident to any provider who treated him prior to the submission of the October 2009 statement in connection with this claim.  In contrast, the May 2010 VA outpatient treatment note reflects that the Veteran reported having dreams of the death of his brother and about Korea.  

It appears to the Board that the statement made to the treating provider in May 2010 was made for purposes of financial gain.  It is not credible that the Veteran would have been treated for a psychiatric disorder from 2006 to 2010 without referencing an incident that the Veteran believed might be related to the disorder.  Given the timing of the Veteran's 2010 report linking his service to a disorder after several years of treatment without such report, and after notice that the incident could not be corroborated through official channels, the report of the recent onset of dreams about Korea is not credible.  

In this regard, the Board notes that a lay individual is competent to report symptoms experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board notes that the Veteran reported "nightmares" about the "friendly fire" incident to the RO in October 2009, even though he had not apparently reported such symptom to any provider.  Then, at the mental health treatment visit following the Veteran's report to the RO for purposes of the claim, the Veteran reported a similar symptom to a treating provider.  The Board finds that the Veteran's May 2010 report of dreaming "about Korea" is not credible.

There is no evidence during the Veteran's service or during the first 30 years that elapsed after his 1966 discharge that he manifested a psychiatric disorder, complained of symptoms related to a psychiatric disorder, or that any provider or lay individual observed symptoms of a mental health disorder.  After a diagnosis of serious cardiovascular problems was assigned in December 2000, more than 30 years after the Veteran's 1966 service discharge, the Veteran reported anxiety about his medical condition.  In 2002, the Veteran's daughter reported that she suspected her father was depressed.  In 2009, some 40 years after the Veteran's service discharge, a diagnosis of a psychosis was assigned.  No presumption of service connection for a psychosis diagnosed after such a lapse of time following service discharge is applicable. 

The evidence establishes that, although the Veteran may have been subject to a "friendly fire" incident while stationed in Korea, he does not have a current diagnosis of PTSD.  The contrast between the information provided to the RO for purposes of the claim for service connection for a psychiatric disorder and the symptoms described to the Veteran's treating mental health providers contradicts the Veteran's contention that an incident during service is linked to a current psychiatric disorder.  The record does not raise a reasonable doubt.  38 U.S.C.A. § 5107(b).  The competent and credible evidence does not meet the criteria for service connection an acquired psychiatric disorder, to include depression or PTSD, and the claim must be denied.


Claim for increased (compensable) initial evaluation 

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

When, as here, the Veteran is requesting a higher rating following an initial grant of service connection, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a) , when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  This provision does not apply in this case, since the Veteran has puretone thresholds below 55 decibels at some frequencies.  Further discussion of 38 C.F.R. § 4.86(a) is not required. 

Facts and analysis 

Historically, the Veteran was granted service connection for hearing loss, effective in 2003, by a 2005 rating decision.  The noncompensable evaluation assigned in 2005 became final.  In May 2008, the Veteran submitted a statement seeking a higher (compensable) rating for his bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

In June 2008, the Veteran was afforded VA audiological examination.  The examination revealed puretone thresholds ranging from 20 decibels (dB) at 1000 Hertz (Hz) to 75 dB at 4000 Hz in the left ear, for a 4-tone average decibel loss of 54, and puretone thresholds ranging from 20 dB at 1000 Hz to 65 dB at 4000 Hz in the right ear, for an average loss of 48.  The Veteran's speech recognition score was 88 for the right ear and 80 for the left.  The mechanical application of the above test results compels a numeric designation of Level II hearing in the right ear and Level IV in the left ear.  

These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a).  Consequently, the values from Table VI are used.  Under Table VI (38 C.F.R. § 4.85), the designation of Level IV hearing in the left ear and Level II in the right requires the assignment of a 0-percent evaluation under DC 6100. 

The Veteran was afforded another VA audiologic evaluation in October 2010.  The examination conducted in May 2010.  The results of this examination revealed puretone thresholds ranging from 25 decibels (dB) at 1000 Hertz (Hz) to 70 dB at 4000 Hz in the left ear, for a 4-tone average decibel loss of 56, and puretone thresholds ranging from 25 dB at 1000 Hz to 70 dB at 4000 Hz in the right ear, for an average loss of 51.  The Veteran's speech recognition score was 96 in each ear.  In addition to providing objective test results, the VA audiologist described the functional effects due to hearing disability that the Veteran reported.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The mechanical application of the above test results compels a numeric designation of Level I hearing in the right ear and Level I in the left ear, primarily because of the improved speech recognition scores.  A noncompensable evaluation must be assigned, based on these results.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  Thus, the results of the Veteran's audiologic examination do not afford a basis for VA to assign a higher rating under the rigid schedular criteria.  38 C.F.R. § 4.85, DC 6100. 

The Board has considered whether a staged rating is appropriate for the claim on appeal.  There is no indication that the Veteran's hearing loss disability warranted a higher evaluation at any time during the pendency of this appeal.   

The Board must also consider whether a compensable evaluation may be assigned based on an extraschedular consideration.  See 38 C.F.R. § 3.321(b).  At his 2008 VA examination, the Veteran reported that he had difficulty understanding normal conversation, especially in circumstances when he could not see the person speaking or if there was background noise.  At his 2010 VA examination, the Veteran again reported difficulty understanding conversations.  

The RO determined that a compensable evaluation on an extraschedular basis was not warranted.  In particular, the RO considered the opinion rendered by the examiner who conducted the April 2010 VA examination.  The examiner stated that the Veteran's hearing loss did not require medical follow-up and had no significant occupational effects.  Even though the RO considered an extraschedular evaluation, the Board must independently analyze the evidence under the standards for referral for extraschedular evaluation.  

Extraschedular consideration 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) . 

Here, the Veteran reported that his hearing loss caused impairment in his functioning, specifically, difficulty following conversations.  The Board notes that the mechanical criteria in the schedule measure only hearing thresholds, not functioning in daily life.  In this case, the Veteran stopped working for reasons unrelated to his hearing loss.  The Veteran's claims files demonstrate that he has cardiovascular disabilities which resulted in inability to work as a truck driver.  The Veteran's claims files demonstrate that he was awarded Social Security Administration (SSA) disability benefits based on aortic valve disease in 2001.  

The claims files demonstrate that the Veteran does not require hearing aids.  He has not contended that the severity of hearing loss has increased since his April 2010 VA examination, nor is there evidence that he has requested reevaluation for hearing aids.  He does not report that he use any assistive device for hearing loss.  The Board particularly notes that the 2010 VA examination disclosed 96 percent speech recognition in each ear.  

The Board acknowledges that the Veteran is not compensated for loss of functional capacity.  However, the Veteran has not been required to take any action to compensate for loss of hearing capacity.  The clinical examiner fully described the functional effects the Veteran reported were due to hearing disability, and provided an opinion that the loss of functional capacity would not interfere with occupational activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

If the schedular criteria do not include the Veteran's functional loss, such that the first step of the applicable three-level analysis is met, the Veteran's hearing loss disability does not present an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment.  There is no evidence that the Veteran has sought evaluation for hearing loss other than the VA examinations scheduled in connection with this appeal.  The Veteran apparently does not require treatment for hearing loss.  This level of occupational and other impairment in his daily living is consistent with the noncompensable evaluation currently in effect, even if there are manifestations of hearing loss which are not encompassed by the rating criteria.  

Therefore, the Board agrees with the RO's determination that referral for extraschedular consideration is not warranted in this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The evidence is not so evenly balanced as to allow for the application of reasonable doubt to warrant a compensable evaluation on a schedular basis or to warrant referral for consideration of an extraschedular evaluation.  38 U.S.C.A. § 5107(b). The appeal must be denied.  


ORDER

The appeal for service connection an acquired psychiatric disorder, to include depression or PTSD, is denied.

The appeal for an increased (compensable) evaluation for the Veteran's service-connected bilateral hearing loss is denied. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


